ANNIE REBECCA ELLIOTT
                                                             DISTRICT CLERK

                                           MAILING                                      PHYSICAL
                                       301 Jackson Street                       1422 Eugene Heimann Circle
                                    Richmond, Texas 77469                        Richmond, Texas 77469 FILED IN
                                   Telephone: (281) 341-4502                                    1st COURT OF APPEALS
                                                                                    Fax: (281)-341-4519
                                                       http://www.fortbendcountytx.gov                HOUSTON, TEXAS
                                                         Departments – District Clerk 
                                                                                                  3/2/2015 3:08:08 PM
 
                                                                                                  CHRISTOPHER A. PRINE
March 02, 2015                                                                                            Clerk

To: The Clerk of the Court of Appeals for the First Court of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:    13-DCV-205778                       From the 268th Judicial District Court Fort Bend County, Texas

Judge Presiding: Brady G Elliott                       Court Reporter: Mindy Hall

Appellant(s): KENDRICK DONAHOE                           VS       Appellee(s): DANNY JONES


Attorney for Appellant(s)                                       Attorney For Appellee(s)
Sarah Sue Doezema                                               Clara M. Toman
SBN: 24063259                                                   SBN: 24047856
Doezema & Associates                                            David Black & Associates
3607 Old Spanish Trail Ste E                                    1221 Lamar Suite 900
Houston Tx 77021                                                Houston Tx 77010
Telephone: 713-878-0442                                         Telephone: 713-437-8200
Facsimile: 713-904-2434                                         Facsimile: 855-460-3974
E-mail: Sarah@Doezemalaw.com                                    E-mail:
Attorney for:     Kendrick Donahoe, Appellant                   Attorney for:     Danny Jones, Appellee


Date of Judgment/Appealable Order: 2/13/15                   Nature of Action: Injury Or Damage Involving Motor Vehicle
Disposition of Case: Pending 04/18/2013                      Jury Trial: No

Notice of Appeal Filed On: February 27, 2015



Signed on this the 2nd day of March, 2015.

                                                                ANNIE REBECCA ELLIOTT
                                                                FORT BEND COUNTY DISTRICT CLERK
                                                                301 JACKSON, RICHMOND, TEXAS 77469


                                                                By:       /s/ Lisa Tucker
                                                                          Deputy District Clerk Lisa Tucker
                                                                          Telephone: 281-341-4502



Electronically Filed with the First Court of Appeals



cc:       Sarah Sue Doezema
          Clara M. Toman
                         th
          Mindy Hall, 268 Court Reporter